                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


 J.P., a minor, and                           )
 MARIONNA FELTS-PING,                         )
                                              )
                       Plaintiffs,            )
                                              )
 vs.                                          )   Case No. 16-CV-00879-NJR-MAB
                                              )
 WILLIAMSON COUNTY                            )
 EDUCATION SERVICES,                          )
 WILLIAMSON COUNTY SPECIAL                    )
 EDUCATION DISTRICT, MARION                   )
 COMMUNITY UNIT SCHOOL                        )
 DISTRICT #2, CHRISTOPHER                     )
 ROBERTS, CYNTHIA ALLEN, JAMI                 )
 HODGE, MELISSA COCKBURN,                     )
 CHUCK WILLIAMSON, BECKY                      )
 MOSS, and KEITH OATES,                       )
                                              )
                       Defendants.            )


                         MEMORANDUM AND ORDER

ROSENSTENGEL, District Judge:

       This matter is before the Court on a Motion to Dismiss Cross-Claims filed by the

Williamson County Defendants (Doc. 89). For the reasons set forth below, the Court

denies the motion.

                           Factual and Procedural Background

       Plaintiffs have filed this lawsuit against ten defendants alleging that, between

August 21, 2015, and September 2, 2015, Plaintiff J.P. was confined to a closet within the

classroom and physically restrained by using armlock, wristlock, and/or fingerlock

techniques for extended periods of time on multiple occasions (Doc. 57, p. 4-7). Plaintiffs


                                      Page 1 of 5
sue Williamson County Education Services, Williamson County Special Education

District (collectively “Williamson County”) and Marion Community Unit School District

#2 (“MUCD”), as well as the administrators for these entities, Jami Hodge, Melissa

Cockburn, Chuck Williamson, Becky Mass, and Keith Oates.

        Specifically, Plaintiffs’ Amended Complaint brings claims pursuant to § 504 of the

Rehabilitation Act of 1973, 29 U.S.C. § 794 (Count 1), Title II of the Americans with

Disabilities Act, 42 U.S.C. § 12132 (Count 2), and the Fourth Amendment to the United

States Constitution (Counts 3-5), as well as state law claims for Battery (Count 6), False

Imprisonment (Count 7), Intentional Infliction of Emotional Distress (Count 8), Negligent

Infliction of Emotional Distress (Count 9), Negligence (Count 10), Negligent Training

(Count 11), Willful and Wanton Conduct (Count 12), Willful and Wanton Training

(Count 13), Willful and Wanton Infliction of Emotional Distress (Count 14), and a claim

for reimbursement of medical expenses under the Illinois Family Expense Act (Count 15)

(Doc. 57). 1

        On June 4, 2018, MCUSD filed its Answer to Plaintiffs’ Amended Complaint

(Doc. 88). In that Answer, MCUSD asserted cross-claims against Williamson County

asserting that, in the event it is found liable to Plaintiffs relating to Count 1 and/or Counts

7-15, MCUSD is entitled to indemnification from Williamson County (Doc. 88, p. 87-109).

        On June 21, 2018, Williamson County filed a Motion to Dismiss the Cross-Claims

of MCUSD (Doc. 89). On June 25, 2018, MCUSD filed a Response (Doc. 90).




1On March 27, 2018, the Court dismissed the claims of negligent and willful and wanton retention, hiring,
and supervision within Counts 11 and 13 (Doc. 76, p. 15).

                                            Page 2 of 5
                                             Legal Standard 2

         “When ruling on a motion to dismiss for lack of subject matter jurisdiction under

Federal Rule of Civil Procedure 12(b)(1), the district court must accept as true all well-

pleaded factual allegations, and draw reasonable inferences in favor of the plaintiff.”

Ezekiel v. Michel, 66 F.3d 894, 897 (7th Cir. 1995). District courts may “properly look

beyond the jurisdictional allegations of the complaint and view whatever evidence has

been submitted on the issue to determine whether in fact subject matter jurisdiction

exists.” Evers v. Astrue, 536 F.3d 651, 656-657 (7th Cir. 2008). “In all cases, the party

asserting federal jurisdiction has the burden of proof to show that jurisdiction is proper.”

Travelers Prop. Cas. v. Good, 689 F.3d 714, 722 (7th Cir. 2012) (citing McNutt v. Gen. Motors

Acceptance Corp., 298 U.S. 178, 189, 56 S. Ct. 780, 80 L. Ed. 1135 (1936)).

                                                  Analysis

        Williamson County argues that all eleven of MCUSD’s cross-claims for

indemnification should be dismissed without prejudice because they are not ripe for

determination. Specifically, Williamson County argues that these claims are premature

because they are based upon MCUSD’s potential liability to Plaintiffs. MCUSD responds

that Federal Rule of Civil Procedure 13(g) specifically allows for its cross-claims for

indemnification.

        Federal Rule of Civil Procedure 13(g) states that a cross-claim “may include a claim



2
  Although Williamson County brings its motion pursuant to Federal Rule of Civil Procedure 12(b)(1) and
12(b)(6), it only makes an argument for dismissal on ripeness grounds. “The question of ripeness, like other
challenges to a court’s subject matter jurisdiction, is treated as a motion to dismiss under Rule 12(b)(1).”
Verizon California Inc. v. Peevey, 413 F.3d 1069, 1084 (9th Cir. 2005) (citing Moore’s Federal Practice
§ 10.73[1])); New Mexicans for Bill Richardson v. Gonzales, 64 F.3d 1495, 1499 (10th Cir. 1995). Thus, the Court
will analyze the motion under Rule 12(b)(1).

                                               Page 3 of 5
that the coparty is or may be liable to the cross-claimant for all or part of a claim asserted

in the action against the cross-claimant.” (emphasis added). This provision does not

require that the claim be mature at the time of pleading. See Providential Development Co.

v. U.S. Steel Co., 236 F.2d 277, 281 (10th Cir. 1956) (“[Rule 13(g)] is not limited by text or

purpose to definite or matured claims or causes of action. It is broad enough to include a

claim of a contingent nature, the ultimate outcome of which depends on the

determination of other features or issues in the case.”). As the Seventh Circuit Court of

Appeals has explained, cross-claims filed under Rule 13(g) prevent the “circuity of action

and [disposes] of the entire subject matter arising from one set of facts in one action, thus

administering complete and even-handed justice expeditiously and economically.” Blair

v. Cleveland Twist Drill Co., 197 F.2d 842, 845 (7th Cir. 1952).

       Williamson County cites to Lear Corp. v. Johnson Elec. Holdings Ltd., 353 F.3d 580,

583 (7th Cir. 2003), in support of its argument for dismissal, but that case involved the

dismissal of an independent indemnity action that the plaintiff brought in the Northern

District of Illinois, while the underlying liability had yet to be determined in Mississippi

state court. Id. at 581-82. The fact that MCUSD brings indemnity claims under Rule 13(g)

as cross-claims in this Court—the same court as the underlying litigation—distinguishes

this case from Lear Corp.

       Additionally, courts have allowed cross-claims for indemnification to be filed at

the outset of the litigation in order to better serve the litigation process. See, e.g. Baskins v.

Gilmore, No. 17 C 07566, 2018 WL 4699847, at *12 (N.D. Ill. Sept. 30, 2018); see also Brugos

v. Nannenga, No. 2:03CV547RM, 2005 WL 1528370, at *2 (N.D. Ind. June 24, 2005). The



                                         Page 4 of 5
Court finds it appropriate to follow suit for reasons of judicial economy, convenience,

and fairness. MCUSD has asserted a cross-claim for indemnification based on its

allegations that it may be found liable for injuries to Plaintiffs and that Williamson County

is responsible for the injuries. The jury will first decide whether MCUSD is liable to

Plaintiffs and then decide whether Williamson County is liable to MCUSD for

indemnification. The Court sees no issues with this procedure.

                                        Conclusion

       For the reasons set forth above, the Court DENIES the Motion to Dismiss (Doc. 89)

filed by Williamson County.

       IT IS SO ORDERED.

       DATED: March 19, 2019


                                                  ___________________________
                                                  NANCY J. ROSENSTENGEL
                                                  United States District Judge




                                       Page 5 of 5
